UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-4059


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MAURICE BURRELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:11-cr-00079-H-1)


Submitted:   December 6, 2012             Decided:   December 20, 2012


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.C., Wilmington, North
Carolina, for Appellant.     Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Yvonne V. Watford-McKinney,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maurice Burrell appeals the sixty-four-month sentence

imposed following his guilty plea to possession of a firearm by

a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006).

On    appeal,    Burrell    argues          that     the    district     court     erred      in

applying a four-level enhancement pursuant to U.S. Sentencing

Guidelines       Manual   (“USSG”)          § 2K2.1(b)(6)         (2011),       when   Burrell

could not have received a sentence in excess of one year for his

underlying conduct.         Finding no error, we affirm.

            Section        2K2.1(b)(6)             provides        for      a     four-level

enhancement “[i]f the defendant . . . used or possessed any

firearm     or     ammunition          in     connection          with   another        felony

offense.”        USSG § 2K2.1(b)(6)(B).                 “‘Another felony offense’,

for purposes of subsection (b)(6)(B), means any federal, state,

or local offense . . . punishable by imprisonment for a term

exceeding one year, regardless of whether a criminal charge was

brought, or a conviction obtained.”                        USSG § 2K2.1 cmt. n.14(C).

“In    considering        the     district           court’s       application         of    the

Sentencing       Guidelines,      we        review    factual       findings      for       clear

error and legal conclusions de novo.”                        United States v. Mehta,

594 F.3d 277, 281 (4th Cir. 2010).

            Here,     the       district       court        determined      that       Burrell

possessed       marijuana       with    the     intent       to    distribute,         conduct

amounting to a violation of 21 U.S.C. § 841(a)(1) (2006), which

                                               2
is punishable by more than one year’s imprisonment.                                   See 21

U.S.C.A. § 841(b)(1)(D) (West Supp. 2012).                       We conclude that the

district   court       did     not    err    in   its     determination       because    the

possession        of     a      significant          amount       of        drug-packaging

paraphernalia and an electronic scale supports the finding that

Burrell    intended       to     distribute         the    marijuana.          See    United

States v. Harris, 31 F.3d 153, 156-57 (4th Cir. 1994); United

States v. Fisher, 912 F.2d 728, 730 (4th Cir. 1990).

            Even assuming, as Burrell contends, that he possessed

the marijuana for personal use, his conduct violated 21 U.S.C.

§ 844(a) (2006), and the maximum sentence he would have faced,

taking    into    account       his    prior      convictions,         is    three    years’

imprisonment.          Thus, on the record before us, we conclude that

the    district    court       did    not     err    in    applying     the     sentencing

enhancement.

            Accordingly, we affirm the district court’s judgment.

We    dispense    with    oral       argument       because     the    facts    and    legal

contentions      are    adequately          presented      in   the    materials       before

this court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                              3